DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 03/15/2021, 02/24/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
4.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to determine, through MLC reading of the plurality of memory cells using a plurality of sets of read voltages, a set of read voltages for MLC reading as observation values; and update one or more parameters of the read voltage estimation model based on the estimation values and the observation values of read voltages.
5.	With respect to dependent claim 2-12 since these claims are depending on claim 1, therefore claim 2-12 are allowable subject matter. 
6.	With respect to independent claims 13, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to determining, through MLC reading of the plurality of memory cells using a plurality of sets of read 
7.	With respect to dependent claim 14-20 since these claims are depending on claim 13, therefore claim 14-20 are allowable subject matter. 


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Lee et al (Pub. No.:  US 2020/0058359), Choi et al (Pub. No.:  US 2021/0202028).
		Lee et al (Pub. No.:  US 2020/0058359) shows adjusting reading voltage.
Choi et al (Pub. No.:  US 2021/0202028) shows updating the machine learning model for reading.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




HY
01/12/2022
/HAN YANG/
Primary Examiner, Art Unit 2824